Order entered February 10, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01544-CR

                           BRANDY NICHOLE CROWE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F16-34211-X

                                             ORDER
       We REINSTATE this appeal.
       We abated the appeal for the appointment of new counsel. On January 30, 2020, the trial
court notified us that Juanita Edgecomb had been appointed. We DIRECT the Clerk to list
Juanita Edgecomb as appointed counsel for appellant and to send all future notices to her
attention.
       The supplemental reporter’s record containing State’s exhibits 11, 12, 13, and 14 is due
February 12, 2020. Once it is filed, we will notify the parties of the briefing deadlines.
       We DIRECT the Clerk to send copies of this order to the Honorable Jeanine Howard,
Presiding Judge, Criminal District Court No. 6; Debi Harris, deputy court reporter, Criminal
District Court No. 6; and counsel for all parties.



                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE